       Case:21-13328-MER Doc#:121 Filed:09/09/21                      Entered:09/09/21 08:42:06 Page1 of 6

 Fill in this information to identify your case

 UNITED STATES BANKRUPTCY COURT DISTRICT OF COLORADO
 Debtor 1:      Summit Family Restaurants, Inc.                  Case #:    21-13328-MER
                First Name       Middle Name         Last Name


 Debtor 2:                                                       Chapter:   11 Subchapter V
                First Name       Middle Name         Last Name


Local Bankruptcy Form 9013-1.1
Notice of First Interim Fee Application for Compensation as the Subchapter V Trustee

 Part 1 Objection Deadline

Objection Deadline: SEPTEMBER 30, 2021.

 Part 2 Notice

NOTICE IS HEREBY GIVEN that Christopher C. Simpson, has filed its First Interim Fee Application for
Compensation as the Subchapter V Trustee (the “Application”), with the Court and requests the following relief: interim
allowance and payment of Subchapter V Trustee fees in the amount of $31,900 in the interim period of April 7, 2021
through August 31,2 021

If you oppose the Application or object to the requested relief, your objection and request for hearing must be filed on or
before the objection deadline stated above, served on the Movant at:

                                                  Christopher C. Simpson
                                                   Osborn Maledon, P.A.
                                               2929 N. Central Ave., Ste. 2100
                                                  Phoenix, AZ 85251-3693
                                                   csimpson@omlaw.com

and must state clearly all objections and any legal basis for the objections. The Court will not consider general
objections.

In the absence of a timely, substantiated objection and request for hearing by an interested party, the Court may
approve or grant the requested relief without any further notice to creditors or other interested parties.


 Part 3 Signature of Movant’s Attorney or Movant (if unrepresented)



Dated: September 9, 2021                                   By:      /s/ Christopher C. Simpson
                                                                    Christopher C. Simpson, (AZ 018626)
                                                                    OSBORN MALEDON, P.A.
                                                                    2929 North Central Avenue, Suite 2100
                                                                    (602) 640-9000
                                                                    (602) 640-9050 facsimile
                                                                    csimpson@omlaw.com




L.B.F. 9013-1.1 (12/17)                                                                                             Page 1
       Case:21-13328-MER Doc#:121 Filed:09/09/21       Entered:09/09/21 08:42:06 Page2 of 6
                                  CERTIFICATE OF SERVICE

       I hereby certify that on September 9, 2021, I served a complete copy of the foregoing NOTICE
OF FIRST INTERIM FEE APPLICATION FOR COMPENSATION AS THE SUBCHAPTER V
TRUSTEE AND COVER SHEET FOR FIRST INTERIM FEE APPLICATION FOR
COMPENSATION AS THE SUBCHAPTER V TRUSTEE on the following parties in the attached
Creditor Address Mailing Matrix, which was obtained from the Court’s docket on September 9, 2021 in
accordance with 11 U.S.C. Section 342(c) and Fed. R. Bankr. P. 2002.




/s/ Peggy Nieto
Peggy Nieto
Osborn Maledon, P.A.




L.B.F. 9013-1.1 (12/17)                                                                     Page 2
Case:21-13328-MER Doc#:121 Filed:09/09/21      Entered:09/09/21 08:42:06 Page3 of 6




    1 Christopher C. Simpson, (AZ 018626)
      OSBORN MALEDON, P.A.
    2 2929 North Central Avenue
    3 21st Floor
      Phoenix, Arizona 85012-2793
    4 (602) 640-9000
    5 csimpson@omlaw.com
        Subchapter V Trustee
    6
    7                    IN THE UNITED STATES BANKRUPTCY COURT

    8                             FOR THE DISTRICT OF COLORADO

    9    In re:                                    Chapter 11 Proceedings

   10    SUMMIT FAMILY RESTAURANTS, INC.           Case No. 1:21-bk-013328-MER

   11                          Debtor
                                                   COVER SHEET RE: FIRST
   12                                              INTERIM FEE APPLICATION
                                                   FOR COMPENSATION AS THE
   13                                              SUBCHAPTER V TRUSTEE

   14
   15    First Fee Application:                 First Interim Fee Application

   16    Applicant:                             Christopher C. Simpson
         Time Period:                           April 7, 2021 through August 31, 2021
   17
         Capacity:                              Subchapter V Trustee
   18
         Total Amount Requested:                $31,900.00
   19
         Total Fees:                            $31,900.00
   20    Number of Hours:                       58.00
   21    Amount Requested to be Paid:           $31,900.00
   22
   23
   24
   25
   26
   27
   28
        9125469
             Case:21-13328-MER Doc#:121 Filed:09/09/21                  Entered:09/09/21 08:42:06 Page4 of 6
Label Matrix for local noticing        Office of the U.S. Trustee                      Summit Family Restaurants Inc
1082-1                                 230 North First Avenue                          4340 E. Indian School Road, Ste 21-305
Case 21-13328-MER                      Phoenix, AZ 85003-1725                          Phoenix, AZ 85018-5395
District of Colorado
Denver
Thu Sep 9 08:35:44 MDT 2021
US Bankruptcy Court                    6715 W. Colfax, LLC                             ADRIANNA ZERMENO
US Custom House                        c/o Keery McCue, PLLC                           2323 W HARVARD AV
721 19th St.                           6803 E. Main Street, Ste. 1116                  ENGLEWOOD CO 80110-1122
Denver, CO 80202-2508                  Scottsdale, AZ 85251-4307


Arizona Department of Revenue          BARGREEN ELLINGSON                              BSV LAMONT JCRS
PO Box 29085                           5005 WASHINGTON ST                              7250 WOODMONT AVE, STE 350
Phoenix AZ 85038-9085                  DENVER CO 80216-2092                            BETHESDA MD 20814-3037



BSV LAMONT JCRS LLC C/O ADAM GENTILE   BSV Lamont JCRS, LLC                            BSV Lamont JCRS, LLC
ROX ROTHSCHILD LLP                     c/o Engelman Berger, P.C.                       c/o Engelman Berger, P.C. (BDP)
1225 17TH STREET, SUITE 200            2800 N. Central Ave., Ste. 1200                 2800 N. Central Ave., Ste. 1200
DENVER CO 80202-5534                   Phoenix, AZ 85004-1009                          Phoenix, AZ 85004-1009


CAKES BY KAREN                         CENTENIAL TAP BEER                              CENTURY LINK
10691 MELODY DR                        1930 E 41ST AVENUE                              P.O. BOX 91155
DENVER CO 80234-4149                   DENVER CO 80211                                 SEATTLE WA 98111-9255



CHRISTOPHER CHARLES SIMPSON            COLORADO DEPARTMENT OF REVENUE                  COLUMBINE PAPER & MAIN SUPPLY INC
Osborn Maledon, P.A.                   DENVER CO 80261-0001                            1300 LAMAR ST
2929 N. Central Ave., 21st Fl.                                                         DENVER CO 80214-2025
PHOENIX, AZ 85012-2782


COMPLETE BUSINESS SYSTEMS              DEN-COOR DISTRIBUTING CO                        DENVER HEATING & COOLING
5195 MARSHALL ST                       5400 N. PECOS ST                                5440 MARSHALL ST ST 3
ARVADA CO 80002-4628                   DENVER CO 80221-6404                            ARVADA CO 80002-3863



DOUBLE A SECURITY INC                  ECOLAB PEST ELIMINATION SER                     EL PASO TRADING POST INC
1595 HARLAN ST                         26252 NETOWRK PLACE                             P.O. BOX 221618
DENVER CO 80214-1535                   CHICAGO IL 60673-1262                           EL PASO TX 79913-4618



GARCIAS FOODS LLC                      GENERAL AIR SERVICE & SUPPLY                    GENERAL PARTS
1313 W ALAMEDA AVE                     1105 ZUNI ST                                    W 223 N 735 SARATOGA DR, STE B
DENVER CO 80223-2040                   DENVER CO 80204-3399                            WAUKWSHA WI 53186-0416



GRECO AND SONS                         INTERNAL REVENUE SERVICE                        Internal Revenue Service Centralized Insolve
3645 WAZEE ST                          CENTRALIZED INSOLVENCY OPERATIONS               PO Box 21126
DENVER CO 80216-3641                   PO BOX 7346                                     Philadelphia PA 19114-0326
                                       PHILADELPHIA PA 19101-7346
             Case:21-13328-MER Doc#:121 Filed:09/09/21                 Entered:09/09/21 08:42:06 Page5 of 6
JEFFERSON COUNTY TREASURER               JEFFERSON COUNTY TREASURER                   KATZSON BROTHERS INC DENVER
100 JEFFRSON COUNTY PWKY 2520            P.O. BOX 4007                                960 VALLEJO ST
GOLDEN, CO 80419-0002                    GOLDEN CO 80402-4007                         DENVER CO 80204-3843



LIQUID ENVIRONMENTAL SOLUTIONS           MARINA POOL, SPA & PATIO                     MOYE/WHITE
P.O. BOX 733372                          7777W JEWELL AVE                             1400 16TH ST STE 600
DALLAS TX 75373-3372                     DENVER CO 80232-6843                         DENVER CO 80202-1486



NALCO COMPANY LLC                        PAYROLL OFFICE OF AMERICA                    PEPSI BEVERAGES COMPANY
P.O. BOX 730005                          1855 W STATE ROAD 434                        3801 BRIGHTON BLVD
DALLAS TX 75373-0005                     LONGWOOD FL 32750-5069                       DENVER CO 80216-3625



PHILIP R. RUDD                           PRINT PARTNERS                               PRINT PARTNERS, LLC
SACKS TIERNEY P.A.                       P.O. BOX 2554                                1165 S. JASON STREET
4250 N. Drinkwater Blvd.                 ENGLEWOOD CO 80150-2554                      DENVER, CO 80223-3112
4th Floor
Scottsdale, AZ 85251-3693

Qwest Corporation dba CenturyLink QC     RAQUELITAS TORTILLAS                         RASCO JANITORIAL SUPPLY
Centurylink, Inc                         3111 LARIMER ST                              3198 NOME ST
1025 El Dorado Blvd. (Attn: Legal-BKY)   DENVER CO 80205-2312                         AURORA CO 80010-1506
Broomfield, CO 80021-8254


REPUBLIC NATIONAL DISTRIBUTING CO LLC    ROCKY MOUNTAIN PRODUCE                       SAMUEL HERNANDEZ
8000 SOUTHPARK TERRACE                   5539 HELENA ST                               C/O CLAIRE E. HUNTER/HKM EMPLOYMENT ATT
LITTLETON CO 80120-5605                  CENTENNIAL CO 80015-4281                     730 17TH ST, SUITE 750
                                                                                      DENVER CO 80202-3516


SCAN AIR                                 SIERRA M MINDER                              STAR BUFFET INC
10250 W 44TH AVE                         SACKS TIERNEY                                1101 GOLDFINCH AVENUE
WHEAT RIDGE CO 80033-2806                4250 N DRINKWTER BLVD, FOURTH FLOOR          PLANT CITY FL 33563-1082
                                         SCOTTSDALE, AZ 85251-3981


Save Casa Bonita, LLC                    TALISMAN QUARTET LLC                         TIAA COMMERCIAL FINANCE
7431 Newton St                           1230 S TENNYSON ST                           P.O. BOX 911608
Westminster, CO 80030-4871               DENVER CO 80219-3758                         DENVER CO 80291-1608



U. S. Small Business Administration      U.S. Small Business Administration           U.S. TRUSTEE
c/o Ted Lam, District Counsel            Stacey Dawes, Attorney                       OFFICE OF THE U.S. TRUSTEE
312 N Spring Street, 5th Floor           721 19th Street                              230 NORTH FIRST AVENUE SUITE 204
Los Angeles, CA 90012-2678               Suite 426                                    PHOENIX, AZ 85003-1725
                                         Denver, CO 80202-2517

US SBA                                   US SBA                                       US SBA
14925 KINGSFORD ROAD                     14925 KINGSPORT ROAD                         OFFICE OF DISASTER ASSISTANCE
FORT WORTH TX 76155-2243                 FT WORTH TX 76155-2243                       14925 KINGSPUR ROAD
                                                                                      FORT WORTH TX 76155-2243
             Case:21-13328-MER Doc#:121 Filed:09/09/21                             Entered:09/09/21 08:42:06 Page6 of 6
US Trustee                                           VERIZON                                              WESLEY DENTON RAY
Byron G. Rogers Federal Building                     P.O. BOX 15043                                       SACKS TIERNEY P.A.
1961 Stout St.                                       ALBANY NY 12212-5043                                 4250 N. Drinkwater Blvd.
Ste. 12-200                                                                                               4th Floor
Denver, CO 80294-6004                                                                                     Scottsdale, AZ 85251-3693

WINDSTREAM                                           XCEL ENERGY-ELECTRIC                                 XCEL ENERGY-GAS
P.O. BOX 9001013                                     P.O. BOX 9477                                        P.O. BOX 9477
LOUISVILLE KY 40290-1013                             MINNEAPOLIS MN 55484-0001                            MINNEAPOLIS MN 55484-0001



Christopher C. Simpson, Trustee                      Jeffrey S. Brinen                                    Jonathan Dickey
Osborn Maledon PA                                    Kutner Brinen Dickey Riley, P.C.                     Kutner Brinen Dickey Riley, P.C.
2929 N Central Ave Ste 2100                          1660 Lincoln St, Suite 1720                          1660 Lincoln Street
Phoenix, AZ 85012-2793                               Denver, CO 80264-1700                                Suite 1720
                                                                                                          Denver, CO 80264-1700




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)6715 W. Colfax, LLC                               (u)BSV Lamont JCRS, LLC                              (u)Sacks Tierney, P.A.




(u)Save Casa Bonita, LLC                             (u)BARBARA JILL LAYTON ROMNEY                        (d)BSV LAMONT JCRS LLC
                                                     C/O JOHN ROMNEY                                      7250 WOODMONT AVE, STE 350
                                                     401 LAFAYETTE PARK SOUTHLAKE TX 76092-85             BETHESDA, MD 20814-3037



(d)Summit Family Restaurants Inc.                    End of Label Matrix
4340 E INDIAN SCHOOL ROAD                            Mailable recipients    68
STE 21-305                                           Bypassed recipients     7
PHOENIX, AZ 85018-5395                               Total                  75
